Citation Nr: 1526678	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-31 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized dental expenses incurred on November 19, 2009 and February 9, 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to May 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Greater Los Angeles Healthcare System, which denied payment or reimbursement of unauthorized dental expenses incurred on November 19, 2009 and February 9, 2010. 

In January 2011, the Board testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

In September 2012 and January 2014, the Board remanded this matter for further development.  The AOJ substantially complied with the remand orders with respect to the claim decided herein; and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there are paperless, electronic files (VBMS and Virtual VA) associated with the claim.  The VBMS file contains no documents.  A review of the Virtual VA file reveals that documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

As mentioned in the prior September 2012 and January 2014 Board remands, during the January 2011 Board hearing, the Veteran appeared to associate additional disability with surgeries/procedures at a VA dental facility (implant procedure; date unspecified).  See pp. 6-7.  A claim for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability arising from these procedures is referred to the RO for appropriate action.

FINDINGS OF FACT

1.  At the time of the private dental expenses incurred on November 19, 2009 and February 9, 2010, service-connection was in effect for numerous disabilities and the Veteran was in receipt of a TDIU (a total disability rating) since 2002.

2.  Records show that from 2008 forward, the Veteran was receiving VA dental services through VA facilities in Sepulveda and Bakersfield.  

3.  On November 19, 2009 and February 9, 2010, the Veteran sought private dental treatment for bone replacement grafting and surgical placement of implants through Dr. N., without obtaining prior authorization through VA fee basis or medical personnel.   

4.  The private dental care the Veteran received on November 19, 2009 and February 9, 2010 was not for a condition that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health and VA facilities were feasible available for treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized dental expenses incurred on November 19, 2009 and February 9, 2010, have not been met.  38 U.S.C.A. §§ 1703(a), 1728, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 17.52(a), 17.120, 17.126, 17.1000-1008 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the appellant is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728 (West 2002 & Supp. 2014).  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) that describe VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements. Regulations at 38 C.F.R. § 17.120-33 (2014) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2014).  VA complied with these provisions in this case.  The March 2010 decision and July 2010 statement of the case notified the Veteran of the reasons and bases for denial and provided him notice of procedural and appellate rights.  As such, the duties to notify and assist have been met.

Background

The Veteran presented at a VA office in February 2010 requesting reimbursement for dental care provided by Dr. N., a private dentist, in the amount of $6,802.00, based on services provided on November 19, 2009 and February 9, 2010.   

For purposes of clarification, it appears that treatment provided by Dr. N. was furnished on November 19, 2009 for bone replacement grafting and surgical placement of implants, and on February 9, 2010, for surgical implants involving teeth numbers 7, 9, and 10.  

In March 2010, VA denied the claim for non-VA dental care, explaining that: (1) the care was not emergent; (2) the Veteran was not eligible for fee dental; and (3) he did not get prior authorization from VA.  In May 2010, the denial of the claim was confirmed on a second review by the VA Greater Los Angeles Heath Care System's Chief of Staff.  At that time, it was determined that the Veteran was not eligible for fee dental care and could have received his treatment at a VA facility.  The Veteran was notified of this second decision in June 2010.  

The file contains an April 2010 memorandum for the file from the fee basis section noting the following findings: (1) the Veteran was not pre-authorized for the implant dental care provided by Dr. N.; and (2) the Veteran was in the midst of dental treatment at VA through both Bakersfield and Sepulveda, and took it upon himself to seek private care without informing VA dentists until after the private treatment was completed.  

In an August 2010 statement, the Veteran indicated that he had visited the VA Sepulveda, CA dental department about 10 times for cleaning, surgery and follow-ups.  He stated that in February 2009, capping a broken implant on the lower right side and replacing it with 2 new ones, was recommended.  In July 2010, he underwent oral surgery.  Thereafter, the Veteran developed a toothache in the front tooth and was sent to the Bakersfield Dental Clinic for cleaning and an evaluation.  At that time, it was recommended that 1 tooth should be extracted and commented that 3 others should also be removed.  The Veteran states that he asked about implants at that time and it was recommended that staff at VA Sepulveda address this matter.

The Veteran states that he then sought the advice of a private dentist in Bakersfield, who recommended taking 4 teeth out and replacing them with implants, for a cost of $21,000.  In the meantime, he reported that personnel at VA Sepulveda informed the Veteran that he was not a candidate for implants on the upper front teeth.  In October 2009, the Veteran saw a dentist in Beverly Hills who explained that only 1 tooth needed to come out and that an implant could be placed immediately.  In December 2009, VA Bakersfield extracted 4 upper front teeth and placed a partial provided by VA Sepulveda.  The Veteran stated that within a week the partial cracked in half.  At some point (time uncertain), the Veteran visited Dr. N., who said he could place implants for 1/3 of what his competitors were charging, and recommended that the Veteran wait 2 months to let the bone grow back, as the VA dentist at Bakersfield had filed down to the bone on extraction.  In February 2010, private dental surgery was performed by Dr. N.  

The Veteran states that the day that he received the partial, he went to VA fee-basis and spoke to VA personnel who informed him that VA did not pay for implants, but might pay for crowns (she had to check and did not give him a definite answer at that time).  The Veteran then states that "[K]nowing" that VA would not pay for implants but could and can pay for crowns, he went ahead and had Dr. N. place implants for him.  Thereafter, he reports that VA fee basis denied the request to pay for implants and crowns, and was issued a formal decision to this effect as well as his appeal rights.  

In January 2011, the Veteran provided testimony at a travel Board hearing held in January 2011.  He stated that when he first went to the VA Sepulveda to discuss the removal of his teeth and placement of implants, he did not provide a copy of any estimates from private treatment sources to his treating VA providers; thereafter, he amended his answer and stated that he thought he did.  The Veteran was asked if he ever received authorization to get the private dental work at issue done at a private facility and he replied that he spoke to a woman in VA fee basis who told him that VA would not pay for implants, but would possibly pay for crowns, which gave him confidence to see Dr. N. for the treatment.  He stated that VA medical personnel never gave him authorization for private treatment (p.9).  The Veteran mentioned that he had talked with VA medical staff about seeking treatment through Dr. N. in general terms, but never mentioned him by name (p. 12).  

In November 2014, the denial of the claim was again confirmed.   

Analysis

The Veteran maintains that in view of misinformation and misrepresentation of facts by VA personnel, payment or reimbursement of treatment provided by Dr. N. in the form of $3,1500.00 for implants and $3,652.00 for crowns, is warranted.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710 ], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2014).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2014); see Malone, 10 Vet. App. at 541; see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2014).

A. Prior Authorization

In the present case, the evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the private dental expenses he incurred on November 19, 2009 and February 9, 2010.  

He primarily asserts that a form of prior authorization was obtained from VA personnel in the fee section basis, at an (unspecified) date prior to obtaining treatment through Dr. N. on November 19, 2009 and February 9, 2010.

VA's General Counsel, in a non-precedential response to the question regarding "[w]ho has the authority to approve or authorize a request for private hospitalization at VA expense under 38 U.S.C.A. § 1703(a), and what type of action(s) is necessary to constitute prior authorization under 38 C.F.R. § [17.54]" has indicated that the requirements for obtaining prior authorization for private medical expenses are quite specific.  In addition to meeting statutory requirements for reimbursement, any verbal authorizations must be confirmed in writing.  See VAOGCCONCLOP 1-95, 8, 9.

In this regard, it is clear that VA records and documents on file contain no recordation of prior authorization.  According to the Veteran's own lay reports, he never received any actual authorization, verbal or written.  The Veteran stated that the day that he received the partial, he went to VA fee-basis and spoke to VA personnel who informed him that VA did not pay for implants, but might pay for crowns (she had to check and did not give him a definite answer at that time).  Before receiving a definite response or contacting VA to follow-up on this matter, the Veteran went ahead and sought and received private treatment through Dr. N.  As such, the Board does not find that facts support a finding that prior authorization for private treatment through Dr. N. was obtained by VA fee basis.  

Further, any contentions to the effect that VA medical personnel provided prior authorization are entirely unfounded.  In 2011, hearing testimony the Veteran himself indicated that he did not even provide the name of Dr. N. in discussions with VA dental personnel.  In addition, as noted in an April 2010 memorandum, the Veteran was in the midst of dental treatment at VA through both Bakersfield and Sepulveda, and took it upon himself to seek private care without informing VA medical personnel until after the private treatment was completed.  VA treatment records of 2009 and 2010 fail to document any prior authorization by VA personnel for private treatment on November 19, 2009, or February 9, 2010. 

Finally, the record does not indicate that the Veteran contacted VA within 72 hours of the care provided by Dr. N.  The latest date of such treatment was provided on February 9, 2010; the Veteran did not contact VA in conjunction with requesting payment or reimbursement of that treatment until he appeared in-person at a VA facility on February 26, 2010.  

Accordingly, the Board must find that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2014), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703(a). 
 
B. Medical Expense Payment/Reimbursement

When the veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728.  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

Initially, the Board notes that under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17 .1008.  However, in this case, section 1725 relating to treatment of nonservice-connected disorders does not apply because the Veteran has been granted service connection for numerous disabilities, as explained further below.  See 38 U.S.C.A. § 1728(a); see also 38 C.F.R. §§ 17.1000, 17.1002(i).  Failure to further consider section 1725 is of no consequence here, as the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is now identical.

In light of the fact that the Veteran has numerous service-connected service-connected disabilities and is in receipt of a TDIU rating since 2002, the applicable law in this case is 38 U.S.C. § 1728.  Prior to October 10, 2008, Section 1728(a), Title 38, United States Code, provided that VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: 

(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See 38 C.F.R. § 17.120 (2007).

Under the new version of 38 U.S.C.A. § 1728, the statute remains the same as to the initial eligibility requirement for treatment of a service-connected disability, etcetera; however, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "may" in both statutes was changed to the word "shall."  In addition, and most importantly, the new law expands the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary-

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725 and § 1728 (West 2002 & Supp. 2014).  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006); see also Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone at 544.  That is, these criteria under 38 U.S.C.A. § 1728 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The Veteran's claim for payment or reimbursement of unauthorized, private medical expenses associated with dental treatment provided by Dr. N. on November 19, 2009 and February 9, 2010 was primarily denied because there was no prior authorization for the treatment.  As discussed above, the Board finds that the treatment was not authorized and it must be determined whether the Veteran is otherwise entitled to payment or reimbursement for services.  Thus, the next question is whether the treatment (or the need for said treatment) was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2014); 38 C.F.R. § 17.120(b), (c) (2014).

Important in this case, the prudent layperson standard is met if an emergency medical condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent. Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence. Similarly, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  Id. at 265-66.

The Board has considered, under the totality of circumstances present at the time the Veteran received dental treatment through Dr. N. on November 19, 2009 and February 9, 2010, whether a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  See Swinney, 23 Vet. App. at 264. 

After a review of the evidence, the Board finds that a prudent layperson would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In this regard, medical records are entirely negative for any indication that dental treatment which took place on November 19, 2009 and February 9, 2010, in the form of bone replacement grafting and surgical placement of implants, was emergent.  As established by the evidence, the Veteran was receiving regular dental treatment through VA facilities at Bakersfield and Sepulveda.  In his lay statements, he expressed dissatisfaction with the quality of the treatment and options presented, and noted that he sought private options.  Ultimately, he chose to be treated by Dr. N. based on assurances of a good prices and high quality care.  Nowhere in the file are any records, either VA or of Dr. N., found describing the Veteran's dental condition as emergent.   

Further, the Veteran has in no way maintained that this treatment was emergent.  In this regard, he has not identified any specific symptoms or indications that his dental conditions were emergent in nature.  In fact, the Veteran has not contended that he was seeking emergency dental treatment; instead he argues that he pre-arranged the private dental treatment at issue and for this reason it should be covered.  Thus, the Board finds that at the time of the November 19, 2009 and February 9, 2010 treatment at issue, the Veteran did not have acute symptoms of sufficient severity such that a prudent layperson such as the Veteran who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 

It is clear based on the Veteran's own lay reports that he simply preferred and opted to be treated by a private dentist.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.  As a related matter, it is clear that VA facilities were feasibly available for treatment of the Veteran's dental care, as he was already participating in a course of dental care at both VA facilities in Bakersfield and Sepulveda, when he instead opted for the private care at issue. 

Given the findings made herein, there is no basis for payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on November 19, 2009 and February 9, 2010, by Dr. N. under 38 U.S.C.A. § 1728.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, here the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with unauthorized dental expenses incurred on November 19, 2009 and February 9, 2010, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


